UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7496


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KENNETH ROBERT LOFTIN,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.      Malcolm J. Howard,
Senior District Judge. (5:05-cr-00239-H-1; 5:12-cv-00523-H)


Submitted:   January 22, 2015             Decided:   January 26, 2015


Before SHEDD, KEENAN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kenneth Robert Loftin, Appellant Pro Se.     Ethan A. Ontjes,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Kenneth    Robert        Loftin      seeks     to    appeal       the   district

court’s orders denying relief on his 28 U.S.C. § 2255 (2012)

motion and denying his motion for reconsideration.                                We dismiss

the appeal for lack of jurisdiction because the notice of appeal

was not timely filed.

              When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty

days after the entry of the district court’s final judgment or

order, Fed. R. App. P. 4(a)(1)(B), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5), or

reopens the appeal period under Fed. R. App. P. 4(a)(6).                                 “[T]he

timely   filing    of    a    notice      of       appeal    in    a    civil     case    is    a

jurisdictional requirement.”               Bowles v. Russell, 551 U.S. 205,

214 (2007).

              The district court’s orders were entered on the docket

on May 16, 2013, and July 11, 2013, respectively.                           The notice of

appeal   was    filed,       at    the   earliest,          on    September       10,    2013. *

Because Loftin failed to file a timely notice of appeal or to

obtain   an    extension          or   reopening      of     the       appeal    period,       we

     *
       Loftin stated on his notice of appeal that he submitted it
on September 10, 2013.    We presume that this is the earliest
date it could have been delivered to prison officials for
mailing to the court. Fed. R. App. P. 4(c)(1); Houston v. Lack,
487 U.S. 266, 276 (1988).



                                               2
dismiss the appeal.       We dispense with oral argument because the

facts   and   legal    contentions    are   adequately   presented     in   the

materials     before   this   court   and   argument   would   not    aid   the

decisional process.

                                                                     DISMISSED




                                       3